Title: From Benjamin Franklin to Benjamin Franklin Bache, 19 August 1779
From: Franklin, Benjamin
To: Bache, Benjamin Franklin


My dear Child,
Passy, Augt. 19. 1779
Do not think that I have forgotten you, because I have been so long without writing to you. I think of you every day, and there is nothing I desire more than to see you furnish’d with good Learning, that I may return you to your Father and Mother so accomplish’d, with such Knowledge & Virtue as to give them Pleasure, and enable you to become an honourable Man in your own Country. I am therefore very willing you should have a Dictionary, and all such other Books as M. du Marignac or M. Cramer shall judge proper for you. Those Gentlemen are very good to you, and you are I hope very thankful to them, and do every thing chearfully that they advise you to do; by so doing you will recommend yourself to me, and all good People as well as me will love & esteem you for your dutiful Behaviour. Your Friends Cochran and Deane are well. Cochran gave me a Letter for you a long time since, which I mislaid, but having now found it, I send it inclos’d. The Small Pox is in that Pension, and 4 of the Scholars are dead of it. I will speak to Cochran to send you their Names. He has not yet had it. How happy it is for you that your Parents took care to have you inoculated when you were an Infant! which puts you out of that Danger. Your Cousin is well, and will write to you and send you the Portrait you desire. Present my Respects to M. Cramer & M. Marignac. I heard lately from your Father & Mother who were well, as is your Brother Will & little Sister. I continue very well, Thanks to God; and I shall always love you very much if you continue to be a good Boy; being ever Your affectionate Grandfather
BF.

Let me know what you are learning, & whether you begin to draw.B.F. Bache
